DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9-10, filed 4/27/2022, with respect to objection to claims 9, 12-16, 19, and 23 have been fully considered and are persuasive.  The objection to claims 9, 12-16, 19, and 23 has been withdrawn. 

Applicant's arguments filed on 4/27/2022 have been fully considered but they are not persuasive.
Applicant’s argument:
Applicant notes the Examiner's rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,924,152. Applicant respectfully requests that the rejection be held in abeyance until such time as all claims are found otherwise allowable.
Examiner’s response:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,924,152.  Since the applicant has not filed a terminal disclaimer to overcome the double patenting rejection, the double patenting rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,924,152 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 10,924,152 B1
1
A method comprising: 
calculating, at least one layer of multiplication/accumulation processing (MAC) units, input data and delayed versions of processed input data to generate processing results for another layer of MAC units, the other layer of MAC units different than the at least one layer of MAC units; 









providing output data based partly on the processing results, the output data representative of the input data being processed according to an aspect of a wireless protocol; and 
transmitting the output data via at least one RF antenna in accordance with the wireless protocol.
23
A method comprising: 
calculating, at a first layer of multiplication/accumulation processing units (MAC units) of a plurality of MAC units, input data and delayed versions of respective outputs of the first layer of MAC units with a plurality of coefficients to generate first processing results; 
calculating, at additional layers of MAC units of the plurality of MAC units, the first processing results and delayed versions of at least a portion of the first processing results with an additional plurality of coefficients to generate second processing results; 
providing output data based partly on the second processing results, the output data representative of the input data being processed according to the aspect of a wireless protocol; and 
transmitting the output data via an RF antenna.


Regarding claim 1:
Claim 23 of US Patent 10,924,152 B1 discloses all subject matter of claim 1 except explicitly disclose transmitting the output data via at least one RF antenna in accordance with the wireless protocol.
However, claim 23 of US Patent 10,924,152 B1 disclose that the output data representative of the input data being processed according to the aspect of a wireless protocol.  It would have been obvious to one of ordinary skill in the art to recognize the transmission of the wireless protocol processed data has to be accordance with the processed wireless protocol (as evidence by Gao et al. (US 8,489,023 B1), abstract) in order for the receiver to correctly retrieve the transmitted data.  Therefore the transmission of the wireless protocol processed data has to be accordance with the processed wireless protocol for the benefit of preventing data lose.

Allowable Subject Matter
Claims 9-25 are allowed.
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
(1) Regarding claims 9-19 and 23-25:
The present invention describes an apparatus comprising a plurality of transmission devices coupled to sensors, the plurality of transmission devices configured to transmit sensor data in accordance with a wireless communication protocol; and a receiver configured to receive narrowband Internet of Things (IoT) transmissions from the plurality of transmission devices and configured to process the narrowband IoT transmissions using a plurality of multiplication-accumulation (MAC) units and a plurality of delay units that are configured to generate output data based on the narrowband IoT transmissions and delayed versions of the narrowband IoT transmissions, the output data representative of the narrowband IoT transmission being processed in accordance with an aspect of a wireless communications protocol.  The closest prior art, US Patent Luo et al. (US 10,886,998 B2) discloses a mixing coefficient data specific to a processing mode selection using layers of multiplication/accumulation units for wireless communication, but fails to disclose a receiver configured to receive narrowband Internet of Things (IoT) transmissions from the plurality of transmission devices and configured to process the narrowband IoT transmissions using a plurality of multiplication-accumulation (MAC) units and a plurality of delay units that are configured to generate output data based on the narrowband IoT transmissions and delayed versions of the narrowband IoT transmissions.
(2) Regarding claims 20-22:
The present invention describes an apparatus comprising: a radio frequency (RF) antenna configured to receive an RF wireless transmission comprising input data; a recurrent neural network comprising a plurality of multiplication/accumulation (MAC) processing units, a plurality of delay units, and a plurality of memory look-up units (MLU units); and non-transitory computer readable media encoded with executable instructions which, when executed by the at least one processing unit, is configured to cause the apparatus to perform operations comprising: implementing a wireless receiver processing mode based on a processing mode selection corresponding to the wireless receiver processing mode; mixing input data at the at least one processing unit using the plurality of coefficients, wherein mixing the input data comprises: obtaining, from at least a portion of the plurality of memory look-up units, the plurality of coefficients based on the implemented wireless receiver processing mode; and calculating, at least a portion of the multiplication/accumulation (MAC) processing units, the input data and delayed versions of the input data with a portion of the plurality of coefficients to generate a plurality of processing results; providing, to a mobile application of the apparatus, output data based partly on the plurality of processing results.  The closest prior art, US Patent Luo et al. (US 10,886,998 B2) discloses a mixing coefficient data specific to a processing mode selection using layers of multiplication/accumulation units for wireless communication, but fails to disclose a recurrent neural network comprising a plurality of multiplication/accumulation (MAC) processing units, a plurality of delay units, and a plurality of memory look-up units (MLU units); and non-transitory computer readable media encoded with executable instructions which, when executed by the at least one processing unit, is configured to cause the apparatus to perform operations comprising: implementing a wireless receiver processing mode based on a processing mode selection corresponding to the wireless receiver processing mode; mixing input data at the at least one processing unit using the plurality of coefficients, wherein mixing the input data comprises: obtaining, from at least a portion of the plurality of memory look-up units, the plurality of coefficients based on the implemented wireless receiver processing mode; and calculating, at least a portion of the multiplication/accumulation (MAC) processing units, the input data and delayed versions of the input data with a portion of the plurality of coefficients to generate a plurality of processing results; providing, to a mobile application of the apparatus, output data based partly on the plurality of processing results.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luo et al. (US 10,979,097 B2) discloses a wireless devices and systems including examples of full duplex transmission using neural networks or recurrent neural networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/2/2022